Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention II, Claims 29-48, in the reply filed on 6/3/2022 is acknowledged.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 29-33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 20180332376 A1).
Regarding Claim 29, Lee teaches: A display apparatus (Figs. 1A, 16A-16L), comprising: a display panel configured to display an image (100; ¶ [0055]) and including a first region (1412), a second region (1412’), a third region (1412”), a fourth region (bottom of 1412), and a fifth region (bottom of 1412’); at least one first sound generating device (1600-1) and at least one fourth sound generating device (1600-2) in a left region of a rear surface of the display panel and in the first region and the fourth region (as shown); at least one second sound generating device (1600’-1) and at least one fifth sound generating device (1600’-2) in a right region of the rear surface of the display panel and in the second region and the fifth region (as shown); at least one third sound generating device (1600”) in a center region of the rear surface of the display panel and in the third region (as shown); and a first partition separating sounds of the at least one first sound generating device, the at least one second sound generating device, and the at least one third sound generating device from sounds of the at least one fourth sound generating device and the at least one fifth sound generating device (any portions of partitions 1400’, 1400”, 1412, 1412’, 1412” as shown in Fig. 16B which meet the claim limitations as the sounds are separated from 1600-1, 1600”, 1600’-1 from at least 1600-2 and 1600’-2).
Regarding Claim 30, Lee teaches: further comprising one of at least one pad and at least one bent portion on at least one side of the first partition toward one or more of the at least one first sound generating device, the at least one second sound generating device, the at least one third sound generating device, the at least one fourth sound generating device, and the at least one fifth sound generating device (¶ [0163]: pad on first, second, or third partition; Fig. 16B: bent portions at middle of partitions as shown).
Regarding Claim 31, Lee teaches: a second partition at a lower portion of the at least one first sound generating device, the at least one second sound generating device, and the at least one third sound generating device; and one of at least one pad and at least one bent portion on at least one side of the second partition toward one or more of the at least one first sound generating device, the at least one second sound generating device, and the at least one third sound generating device (several partitions shown, of which some are at lower portions of the first, second, and third sound generating devices; ¶ [0163]: pad on first, second, or third partition; Fig. 16B: bent portions at middle of partitions as shown).
Regarding Claim 32, Lee teaches: a supporting member on the rear surface of the display panel (¶ [0057]); a partition between the supporting member and the display panel (as cited above); and one of at least one pad and at least one bent portion on at least one side of the partition toward one or more of the at least one first sound generating device, the at least one second sound generating device, the at least one third sound generating device, the at least one fourth sound generating device, and the at least one fifth sound generating device (several partitions shown, of which some are at lower portions of the first, second, and third sound generating devices; ¶ [0163]: pad on first, second, or third partition; Fig. 16B: bent portions at middle of partitions as shown).
Regarding Claim 33, Lee teaches: a fourth partition between the first and fourth regions and the third region; a fifth partition between the second and fifth regions and the third region; and at least one pad on at least one side of one or more of the fourth partition and the fifth partition toward one or more of the at least one first sound generating device, the at least one second sound generating device, the at least one third sound generating device, the at least one fourth sound generating device, and the at least one fifth sound generating device (several partitions shown, of which some are at lower portions of the first, second, and third sound generating devices; ¶ [0163]: pad on first, second, or third partition; Fig. 16B: bent portions at middle of partitions as shown).  
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 29-33 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee (US 20180332376 A1).
The applied reference has a common Assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding Claim 29, Lee teaches: A display apparatus (Figs. 1A, 16A-16L), comprising: a display panel configured to display an image (100; ¶ [0055]) and including a first region (1412), a second region (1412’), a third region (1412”), a fourth region (bottom of 1412), and a fifth region (bottom of 1412’); at least one first sound generating device (1600-1) and at least one fourth sound generating device (1600-2) in a left region of a rear surface of the display panel and in the first region and the fourth region (as shown); at least one second sound generating device (1600’-1) and at least one fifth sound generating device (1600’-2) in a right region of the rear surface of the display panel and in the second region and the fifth region (as shown); at least one third sound generating device (1600”) in a center region of the rear surface of the display panel and in the third region (as shown); and a first partition separating sounds of the at least one first sound generating device, the at least one second sound generating device, and the at least one third sound generating device from sounds of the at least one fourth sound generating device and the at least one fifth sound generating device (any portions of partitions 1400’, 1400”, 1412, 1412’, 1412” as shown in Fig. 16B which meet the claim limitations as the sounds are separated from 1600-1, 1600”, 1600’-1 from at least 1600-2 and 1600’-2).
Regarding Claim 30, Lee teaches: further comprising one of at least one pad and at least one bent portion on at least one side of the first partition toward one or more of the at least one first sound generating device, the at least one second sound generating device, the at least one third sound generating device, the at least one fourth sound generating device, and the at least one fifth sound generating device (¶ [0163]: pad on first, second, or third partition; Fig. 16B: bent portions at middle of partitions as shown).
Regarding Claim 31, Lee teaches: a second partition at a lower portion of the at least one first sound generating device, the at least one second sound generating device, and the at least one third sound generating device; and one of at least one pad and at least one bent portion on at least one side of the second partition toward one or more of the at least one first sound generating device, the at least one second sound generating device, and the at least one third sound generating device (several partitions shown, of which some are at lower portions of the first, second, and third sound generating devices; ¶ [0163]: pad on first, second, or third partition; Fig. 16B: bent portions at middle of partitions as shown).
Regarding Claim 32, Lee teaches: a supporting member on the rear surface of the display panel (¶ [0057]); a partition between the supporting member and the display panel (as cited above); and one of at least one pad and at least one bent portion on at least one side of the partition toward one or more of the at least one first sound generating device, the at least one second sound generating device, the at least one third sound generating device, the at least one fourth sound generating device, and the at least one fifth sound generating device (several partitions shown, of which some are at lower portions of the first, second, and third sound generating devices; ¶ [0163]: pad on first, second, or third partition; Fig. 16B: bent portions at middle of partitions as shown).
Regarding Claim 33, Lee teaches: a fourth partition between the first and fourth regions and the third region; a fifth partition between the second and fifth regions and the third region; and at least one pad on at least one side of one or more of the fourth partition and the fifth partition toward one or more of the at least one first sound generating device, the at least one second sound generating device, the at least one third sound generating device, the at least one fourth sound generating device, and the at least one fifth sound generating device (several partitions shown, of which some are at lower portions of the first, second, and third sound generating devices; ¶ [0163]: pad on first, second, or third partition; Fig. 16B: bent portions at middle of partitions as shown).  

Allowable Subject Matter
Claims 34-48 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.







Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW A EASON whose telephone number is (571)270-7230. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW A EASON/Primary Examiner, Art Unit 2651